Case 2:19-mj-O0665-ARL Document 2 Filed 07/24/19 Page 1 of 1 PagelD #: 23

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

xX
UNITED STATES OF AMERICA ORDER
- against - 19-M-665 (ARL)
LAWRENCE ROSS,
Defendant.
xX

 

Upon application of RICHARD P. DONOGHUE, United States Attorney for the
Eastern District of New York, by Lara Treinis Gatz, Assistant United States Attorney, it is hereby
ordered that the AREST WARRANT AND SEARCH WARRANT AFFIDAVIT bearing docket
number 19-M-665 be unsealed.

Dated: Central Islip, New York
July 24, 2019

 

 

HONORABLE ARLENE R. LINDSAY@ «-. 3
.. UNIFED-STATES‘ DISTRICT’ COURT ,UbGE
EASTERN DISTRICT OF NEW YORK
